Case 5:19-cv-01109-DOC-SHK Document 1-2 Filed 06/14/19 Page1of8 Page ID #:16

EXHIBIT 2
fuosNO.OqQuNy:dyY

Case 5:19-cv-01109-DOC-SHK Document 1-2 Filed 06/14/19 Page 2of8 Page ID #:17

 

CASE ATTACHMENT COVER PAGE

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO

STREET ADDRESS:247 West Third Street

MAILING ADDRESS:
CITY AND ZIP CODE: San Bernardino, CA 92415
BRANCH NAME:San Bernardino Justice Center

WEBSITE:-http: //www.sb-court.org

 

ATTACHMENTNaMe: Answer: Defendant Swift Transportation Co. of Arizona,
LLC's Answer to Plaintiff's First Amended Complaint

(ENDORSED)
ELECTRONICALLY
FILED

BY SUPERIOR COURT
OF CALIFORNIA, COUNTY OF
San Bernardino
on Jun 13, 2019

CLERK OF THE SUPERIOR COURT
Deputy Clerk: Samantha Neubauer

 

case Name: Rene E. Maphumulo vs. Hugh William McEntyer, et al.

 

CASE NUMBER:
CIVDS1908623

 

 

Please log on to www.TurboCourt.com regularly for updates

 

Please staple this to your original attachment

 
Case 5:19-cv-01109-DOC-SHK Document 1-2 Filed 06/14/19 Page 3o0f8 Page ID #:18

 

 

 

 

1 || SNYDER BURNETT EGERER, LLP
Barry Clifford Snyder (SB# 62844)
2 {| Evan R. McDonough (SB# 311101)
5383 Hollister Avenue, Suite 240
3 || Santa Barbara, California 93111
Telephone No.: 805.692.2800
4 || Facsimile No.: 805.692.2801
bsnyder@sbelaw.com
5 || emcdonough@sbelaw.com
6 Attorneys for Defendant SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
7
8
9 SUPERIOR COURT OF THE STATE OF CALIFORNIA
10 FOR THE COUNTY OF SAN BERNARDINO
11 || RENE E. MAPHUMULO, an individual, Case No. CIVDS1908623
12 Plaintiff, Hon. Keith D. Davis, Department S25
13 |} y.
DEFENDANT SWIFT
14 || HUGH WILLIAM MCENTYER; KNIGHT- TRANSPORTATION CO. OF ARIZONA,
SWIFT TRANSPORTATION HOLDINGS, LLC’S ANSWER TO PLAINTIFF’S
15 || INC.; SWIFT LEASING CO., LLC; SWIFT UNVERIFIED FIRST AMENDED
TRANSPORTATION CO., INC.; SWIFT COMPLAINT
16 || TRANSPORTATION CO. OF ARIZONA,
LLC; SWIFT TRANSPORTATION; SWIFT
17 || TRANSPORATION SERVICES, LLC; and [Complaint filed: March 22, 2019]
18 DOES 1 through 10, Inclusive,
Defendants.
19 /
| 20 Defendant SWIFT TRANSPORTATION CO. OF ARIZONA, LLC for itself and no
| 21 || other defendants, answers plaintiff's unverified Complaint, and hereby admits, denies, avers, and
22 || alleges as follows:
23 Pursuant to Section 431.30(d) of the Code of Civil Procedure, this answering defendant
24 || denies each and every allegation of the Complaint, and each cause of action and each and every
25 || part thereof, including a denial that Plaintiff has been or will be injured or damaged whether in
26 || the manner alleged, or in any other manner or sum, or at all.
27 The following affirmative defenses are asserted on the basis that they are likely to have
28 || evidentiary support after a reasonable opportunity for further investigation or discovery.
3NYDER BURNETT 1
ia Halse Avene DEFENDANT SWIFT TRANSPORTATION CO. OF ARIZONA, LLC’S ANSWER TO

 
Case 5:19-cv-01109-DOC-SHK Document 1-2 Filed 06/14/19 Page 4of8 Page ID #:19

SNYDER BURNETT
2GERER, LLP

5383 Hollister Avenue
Suite 240

o FSF NY DN A BR WD NO we

mM oN MN NY NY Wb
eu FOF BOK HFS Ge DAA SBE FS

 

 

FIRST AFFIRMATIVE DEFENSE
(Failure to State a Cause of Action)
1, The Complaint and each and every cause of action therein fail to state facts
sufficient to constitute a cause of action against this answering defendant.
SECOND AFFIRMATIVE DEFENSE
(Statute of Limitations)
2. The Complaint and each and every cause of action therein are barred by the

applicable statute(s) of limitations, as set forth in Sections 312-366 of the Code of Civil

Procedure.
THIRD AFFIRMATIVE DEFENSE
(Comparative Fault)
3. Persons or entities other than this answering defendant were careless and

negligent in connection with the matters alleged in the Complaint. Therefore, plaintiff's right of
recovery from this answering defendant should be reduced to the extent that the carelessness and
negligence of persons and entities other than this answering defendant contributed to plaintiff's
injuries or damages, if any.
FOURTH AFFIRMATIVE DEFENSE
(Mitigation of Damages)

4. Plaintiff's alleged injuries or damages, if any, were aggravated by plaintiff’ s
failure to use reasonable diligence to mitigate the same.

FIFTH AFFIRMATIVE DEFENSE
(Indemnity and Contribution)

5. This answering defendant is entitled to apportionment, indemnity, and/or
contribution from any party, person, or entity adjudged to have proximately caused or
contributed to plaintiff's alleged injuries or damages, if any.

Hl
Mf
Mt

2
DEFENDANT SWIFT TRANSPORTATION CO. OF ARIZONA, LLC’S ANSWER TO

SOIR RCT TO I. IW RIT

 
Case 5:19-cv-01109-DOC-SHK Document 1-2 Filed 06/14/19 Page5of8 Page ID #:20

3NYDER BURNETT
EGERER, LLP

3383 Hollister Avenue
Suite 240

WwW NS

\o o “I NN. A es

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

SIXTH AFFIRMATIVE DEFENSE
(Assumption of Risk)

6. Plaintiff is barred from recovery in that plaintiff was fully aware of the risks
associated with the products, acts, activities, and/or services described in the Complaint, thereby
assuming the risk of all injuries or damages that might result.

SEVENTH AFFIRMATIVE DEFENSE
(Lack of Duty)
7. The Complaint and each and every cause of action therein is barred by this

answering defendant’s lack of duty related to the conduct, matters, and events alleged in the

 

Complaint.
EIGHTH AFFIRMATIVE DEFENSE
(Lack of Causation)
8. Plaintiff has failed to demonstrate his injuries or damages, if any, were

proximately caused by the acts and/or omissions of this answering defendant.
NINTH AFFIRMATIVE DEFENSE
(intervening Superseding Cause)

9. To the extent plaintiff has suffered injuries or damages as alleged in the
Complaint, said injuries or damages were proximately caused or contributed to by the acts or
omissions of plaintiff and/or third parties, which constitute an intervening and superseding cause
to the acts and/or omissions of this answering defendant.

TENTH AFFIRMATIVE DEFENSE
(Active Conduct)

10. Plaintiff and/or third parties actively and affirmatively participated in the conduct,
matters, and events alleged in the Complaint, and the conduct of this answering defendant, if
any, was passive, indirect, and secondary, such that plaintiff is barred from any recovery against
this answering defendant.

Mt
Mit

3
DEFENDANT SWIFT TRANSPORTATION CO. OF ARIZONA, LLC’S ANSWER TO

WR TRI OWT TIT IT I er RR oe nine awe 4 AT

 
Case 5:19-cv-01109-DOC-SHK Document 1-2 Filed 06/14/19 Page6éof8 Page ID #:21

3NYDER BURNETT
2GERER, LLP

5383 Hollister Avenue
Suite 240

0 Oo NS OH TA Bm |B RD em

Y NO YP YY YW NY YD KY BR Hime

 

 

ELEVENTH AFFIRMATIVE DEFENSE

 

(Release and Discharge)

11. Plaintiff and/or his agent(s), servant(s), or employee(s), by words, acts, and/or
conduct, fully released and discharged this answering defendant from any liability, responsibility
or claim of damage of whatever nature arising from the matters alleged in the Complaint.

TWELFTH AFFIRMATIVE DEFENSE
(Set-Off)

12. As a result of plaintiffs acts and/or omissions, this answering defendant is

entitled to a total or partial offset against plaintiff's injuries or damages, if any.
THIRTEENTH AFFIRMATIVE DEFENSE
(Waiver)

13. Plaintiff and/or his agent(s), servant(s), or employee(s), by words, acts, and/or
conduct, expressly or impliedly waived any rights plaintiff may have had against this answering
defendant for any relief sought in the Complaint and each and every cause of action therein.

‘FOURTEENTH AFFIRMATIVE DEFENSE
(Estoppel)

14. Words, acts, and/or conduct by plaintiff and/or his agent(s), servant(s), or

employee(s) with respect to the matters alleged in the Complaint estop plaintiff from recovery

against this answering defendant.

FIFTEENTH AFFIRMATIVE DEFENSE

 

(Unclean Hands)
15. | The Complaint and each and every cause of action therein are barred by the
doctrine of unclean hands.
SIXTEENTH AFFIRMATIVE DEFENSE
(Laches)
16. _ Plaintiff has unreasonably and inexcusably delayed the filing of this action,
causing substantial prejudice to this answering defendant, and is therefore barred by the doctrine

of laches from recovery against this answering defendant.

4
DEFENDANT SWIFT TRANSPORTATION CO. OF ARIZONA, LLC’S ANSWER TO

2 OR TIAN COE TAI Ire, IOI GOR Im, oe Te

 
Case 5:19-cv-01109-DOC-SHK Document 1-2 Filed 06/14/19 Page 7of8 Page ID #:22

 

 

1 WHEREFORE, this answering defendant demands a jury trial and prays for judgment as
2 || follows:
3 1. That Plaintiff takes nothing by reason of the Complaint;
4 2. For costs incurred herein; and
5 3. For such other and further relief as this Court may deem just and proper.
6
7 || Dated: June 13, 2019 SNYDER BURNETT EGERER, LLP
8 a 2
9 LE GLE
10 By: Barry C. Snyder / Evan R. McDonough
Attorneys for Defendant SWIFT
ll TRANSPORTATION CO. OF ARIZONA, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
cect 2
Sipeee: || DEFENDANT SWIFT TRANSPORTATION CO. OF ARIZONA, LLCS ANSWER TO

 

 

 
Case 5:19-cv-01109-DOC-SHK Document 1-2 Filed 06/14/19 Page 8of8 Page ID #:23

Oo Oo NN DO A BR WD NRO Re

pe
So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

PROOF OF SERVICE

STATE OF CALIFORNIA, COUNTY OF SANTA BARBARA

I am employed by the firm of Snyder Burnett Egerer, LLP, in the County of Santa
Barbara, State of California. I am over the age of 18 and not a party to the within action; my
business address is 5383 Hollister Avenue, Suite 240, Santa Barbara, California 93111.

On June 13, 2019 I served the foregoing document(s) described as DEFENDANT
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC’S ANSWER TO PLAINTIFF'S
UNVERIFIED FIRST AMENDED COMPLAINT on all parties of record in this action by
placing a true and correct copy thereof in a sealed envelope or package addressed as follows:

Matthew L. Taylor Attorneys for Plaintiff
Law Offices of Matthew L. Taylor RENE E. MAPHUMULO
8301 Utica Ave., Suite 201

Rancho Cucamonga, CA 91730

Telephone: 909.989.7774

Facsimile: 909.989.776

Email: matthew.taylor@verizon.net

_X__ I caused such envelope or package with postage thereon fully prepaid to be placed in the
United States mail at Santa Barbara, California. I am “readily familiar” with this firm’s practice
of collection and processing correspondence for mailing. It is deposited with U.S. Postal Service
on that same day in the ordinary course of business. I am aware that on motion of party served,
service is presumed invalid if the postal cancellation date or postage meter date is more than one
day from the date of deposit for mailing in the affidavit.

_____ At approximately , | served the foregoing document on all parties of record in
this action at the fax number(s) designated above, by placing true copies thereof in our office fax
machine, fax number 805.692.2801. The transmission was reported as complete and without
error by the transmitting fax machine.

I caused such envelope or package to be picked up by a common carrier promising
overnight delivery, with charges prepaid, for delivery the next day to the persons identified
above.

I caused the foregoing document to be sent to the persons at the electronic notification
address(es) designated above. I did not receive, within a reasonable time after the transmission,
any electronic message or other indication that the transmission was unsuccessful.

Executed on June 13, 2019 at Santa Barbara, California. I declare under penalty of
perjury under the laws of the State of California that the above is true and correct.

Mjsballc el ache

Michelle McCracken

 

 
